Title: From James Madison to Benedict Dorsey, 17 December 1818
From: Madison, James
To: Dorsey, Benedict


Letter not found. 17 December 1818, Montpelier. Described as a one-page autograph letter, signed, in Kenneth W. Rendell, Inc., Catalogue No. 54 (1971), item 48: “I have recd. your letter on the subject of what is called Carver’s purchase. Among other motives to give any information in my power, I should not be insensible to your reference to my acquaintance with your father. That I am persuaded that I have no recollections of the case in any of its stages or circumstances which you will not better learn from persons having more access to papers relating to it. I should not be candid if I did not add that I have always regarded the decision of Carver as resting on no foundation either of law or policy.”
